Citation Nr: 0820605	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-42 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
service-connected right wrist limitation of motion.

2. Entitlement to a rating in excess of 10 percent for 
service-connected left wrist limitation of motion.

3. Entitlement to a rating in excess of 10 percent for 
service-connected residuals, left elbow fracture with post-
traumatic osteoarthritis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

The veteran requested a hearing before a Veterans Law Judge 
in connection with this appeal.  A hearing was scheduled for 
December 2005, but the veteran requested that such hearing be 
rescheduled, for good cause.  The hearing was then scheduled 
for February 2006.  The veteran failed to attend, and he has 
not communicated further with VA with regard to his hearing.  
Accordingly, the Board considers his request for a hearing to 
be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 20.704(d), 
(e) (2007).

Subsequent to certification of his appeal to the Board, the 
veteran submitted additional evidence consisting of VA 
treatment records dated in January 2007.  See 38 C.F.R. § 
20.1304 (2007).  The Board notes that the veteran waived 
agency of original jurisdiction (AOJ) consideration of such 
evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.  

A motion to advance this case on the Board's docket was 
granted by the Board on May 27, 2008, for good cause shown.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1. Service-connected right wrist limitation of motion is 
manifested by 32 degrees extension; 35 degrees flexion; 30 
degrees ulnar deviation; 20 degrees radial deviation; and 
swelling, pain, and lack of endurance on repetitive use. 

2. Service-connected left wrist limitation of motion is 
manifested by range of motion limited to 7 degrees extension, 
12 degrees flexion, and 10 degrees ulnar and radial 
deviation; constant pain at 9 out of 10 on the pain scale in 
the left wrist; pain and lack of endurance with repetitive 
use; and swelling.

3. Service-connected residuals, left elbow fracture with 
post-traumatic osteoarthritis, are manifested by 0 degrees 
extension; 122 degrees flexion; the inability to touch the 
left shoulder by four inches from the fingertips to the 
shoulder; pain with flexion; slightly uncomfortable, but full 
range of motion in supination and pronation. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to a rating in excess of 10 
percent for right wrist limitation of motion have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2007).

2. The criteria for a rating of 20 percent, but no greater, 
for left wrist limitation of motion have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5214-5215 (2007).

3. The criteria for entitlement to a rating in excess of 10 
percent for residuals, left elbow fracture with post-
traumatic osteoarthritis have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5212-
5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must also be 
provided before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claims for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the veteran was provided with a VCAA notification 
letter in March 2004, prior to the initial unfavorable AOJ 
decision issued in May 2004.  

Additionally, while the appeal was pending, a decision of the 
United States Court of Appeals for Veterans Claims (Court) 
further defined the notice requirements with regard to 
increased compensation claims.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  At a minimum, the Court held, the 
Secretary must notify the claimant that, to substantiate such 
a claim: (1) the claimant must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0% to as much as 100% (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life; and (4) the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 
 
In reviewing the claims file, the Board observes that the 
VCAA notice issued in March 2004 informed the veteran that 
the evidence must show that his service-connected disability 
had gotten worse, how VA would assist him in developing his 
claims, and his and VA's obligations in providing such 
evidence for consideration.  
However, the veteran was not advised that he should submit 
evidence of the impact of his disability on his employment 
and daily life and he was only provided the relevant 
diagnostic criteria and codes in the November 2004 statement 
of the case (SOC).

Failure to provide pre-adjudicative notice of any of the 
required elements of VCAA notice is presumed to create 
prejudicial error.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In the present case, the Board notes that the veteran, in his 
statements and at his VA examinations, has discussed the 
impact of his service-connected wrist and elbow disabilities 
on his every day activities, and he has submitted statements 
from family and friends that also address these factors.  
With regard to the rating criteria and diagnostic codes to be 
considered, the Board notes that the veteran, through a 
January 2005 statement of his representative, specifically 
argues how pain and limited use of his elbow warrant a higher 
rating and how his service-connected wrists should be rated 
under particular diagnostic codes.  Consequently, the Board 
concludes that the veteran had knowledge of the evidence he 
should submit to substantiate an increased rating for his 
disability and the criteria he must meet.  Thus, the Board 
determines that the lack of proper notice as required under 
Vazquez-Flores has not prejudiced the veteran in the further 
adjudication of his appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

The Court's decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), is 
also relevant to the instant claim.  Under Dingess/Hartman, 
VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has 
been established.  Here, no communication from the AOJ to the 
veteran advised him of the evidence necessary to substantiate 
a disability rating and effective date for that rating.  
Nevertheless, the Board finds no prejudice in the lack of 
notice on these two elements.  See Bernard.  The question of 
notice with regard to disability ratings is discussed above, 
and, to the extent the Board herein assigns a higher 
disability rating, any question as to an effective date will 
be addressed by the RO subsequent to this decision. 

Based on the above analysis, the Board determines that the 
content requirements of VCAA notice have been met and the 
purpose of such notice, to promote proper development of the 
claims, has been satisfied.  See Vazquez-Flores at 41, citing 
Mayfield, 444 F.3d at 1333.  Accordingly, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's VA medical records and 
the report of September 2004 and January 2006 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  

The Board observes that the veteran has received benefits 
from the Social Security Administration (SSA).  The records 
relevant to the veteran's application for these benefits are 
not associated with the claims file.  The Board acknowledges 
the holdings of Tetro v. Gober, 14 Vet. App. 110 (2000) and 
other cases, which provide that VA has a duty to request 
information and pertinent records from other Federal agencies 
when it has knowledge of their existence.  However, the 
record does not reflect whether the veteran is in receipt of 
these benefits as a result of his wrist and elbow 
disabilities, or as a function of another disability or 
retirement.  In the March 2004 VCAA letter, the veteran was 
advised of VA's responsibilities in obtaining evidence from 
other federal agencies, to include SSA, and asked to identify 
any evidence VA should obtain on his behalf.  The veteran has 
not identified the records held by SSA as being relevant to 
his claim or requested that VA obtain them.  The only 
relevant records he has identified are his VA treatment 
records, which are part of the record.  Thus, as the Board 
holds the belief that the duty to assist a veteran by 
obtaining records to support his claim still rests upon the 
veteran having identified them as relevant or requesting that 
VA obtain such records, the Board finds that a remand to 
obtain these records is not necessary.  Based on the above 
analysis, the Board determines that VA has fulfilled its duty 
to assist in obtaining outstanding records identified by the 
veteran.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.



II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected bilateral wrist and left 
elbow disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to his disabilities beyond that which is set out 
herein below.  In an increased rating case the present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  While this 
appeal was pending, the Court also held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Therefore, in accordance with Hart, the Board has 
considered the propriety of staged ratings in evaluating the 
veteran's service-connected bilateral wrist and left elbow 
disabilities.

The veteran's right and left wrist disabilities are currently 
rated at 10 percent disabling under 38 C.F.R. §4.71a, 
Diagnostic Code 5215.  His left elbow disability is currently 
assigned a 10 percent rating evaluation under 38 C.F.R. § 
4.71a, Diagnostic Code 5212-5003.  The veteran contends that 
his symptoms are more severe than contemplated by these 
ratings, and so argues that a higher rating should be 
assigned for each disability.

The Board initially notes that the veteran's left wrist 
disability is currently evaluated under Diagnostic Code 5215, 
limitation of motion of the wrist.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  In the present case, the Board 
observes that the left wrist symptomatology exhibited by the 
veteran is analogous to ankylosis of the wrist.  Therefore, 
the Board has determined that the symptomatology of the 
veteran's service-connected left wrist limitation of motion 
is more appropriately evaluated under Diagnostic Code 5214, 
ankylosis of the wrist.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  As the veteran was fully aware of the 
various Diagnostic Codes that may be applied in rating his 
left wrist disability, the Board finds no prejudice to him in 
effecting this change to his rating evaluation.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Rating evaluations for shoulder and arm disabilities are 
dependent on whether the arm involved is the major or minor 
joint, i.e., whether it is related to the dominant or 
nondominant hand.  Handedness for the purpose of a dominant 
rating will be determined by the evidence of record, or by 
testing on VA examination.  Only one hand shall be considered 
dominant.  38 C.F.R. § 4.69.  In this case, the Board 
observes that the March 2004 VA examination report states 
that the veteran is right-handed.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved. When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Diagnostic Code 5205 provides that ankylosis of the minor 
elbow is to be rated as follows.  Favorable ankylosis at an 
angle between 90 degrees and 70 degrees is rated at 30 
percent disabling.  Intermediate ankylosis, at an angle of 
more than 90 degrees, or between 70 degrees and 50 degrees, 
is rated at 40 percent disabling.  Unfavorable ankylosis, at 
an angle of less than 50 degrees or with complete loss of 
supination or pronation, is rated at 50 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5206 provides that, for the minor forearm, 
flexion limited to 110 degrees is assigned a noncompensable 
(0 percent disabling) rating.  Flexion limited to 100 degrees 
is rated 10 percent disabling.  Flexion limited to 90 degrees 
or 70 degrees is rated 20 percent disabling.  Flexion limited 
to 55 degrees is rated 30 percent disabling.  Flexion limited 
to 45 degrees is rated 40 percent disabling.  Id.

Diagnostic Code 5207 provides that extension of the minor 
forearm limited to 45 degrees is rated 10 percent disabling.  
Extension limited to 60 degrees is rated 10 percent 
disabling.  Extension limited to 75 degrees or 90 degrees is 
rated 20 percent disabling.  Extension limited to 100 degrees 
is rated 30 percent disabling.  Extension limited to 110 
degrees is rated 40 percent disabling.  Id.

Diagnostic Code 5208 provides that forearm flexion limited to 
100 degrees with forearm extension limited to 45 degrees is 
rated 20 percent disabling.  Id.

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the minor side.  
Flail joint of the elbow is rated 50 percent disabling for 
the minor side.  Id.

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with false flail joint, is rated 40 percent disabling 
for the minor side.  Id.

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  For the minor side, malunion of the ulna with 
bad alignment is rated 10 percent disabling.  Nonunion of the 
ulna in the lower half and nonunion of the ulna in the upper 
half, with false movement, without loss of bone substance or 
deformity are rated 20 percent disabling.  Nonunion of the 
ulna in the upper half, with false movement, with loss of 
bone substance (1 inch (2.5 cms) or more) and marked 
deformity is rated 30 percent disabling.  Id.

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  For the minor side, malunion of the radius 
with bad alignment is rated 10 percent disabling for the 
minor side.  Nonunion of the radius in the upper half and 
nonunion of the radius in the lower half, with false 
movement, without loss of bone substance or deformity are 
rated 20 percent disabling for the minor side.  Nonunion of 
the radius in the lower half, with false movement, with loss 
of bone substance (1 inch (2.5 cms) or more) and marked 
deformity is rated 30 percent disabling for the minor side.  
Id.

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Supination of the 
minor forearm limited to 30 degrees or less is rated 10 
percent disabling.  Limitation of pronation of the minor 
forearm with motion lost beyond the last quarter of arc, so 
the hand does not approach full pronation; limitation of 
pronation with motion lost beyond the middle of arc; loss of 
supination or pronation due to bone fusion, with the hand 
fixed near the middle of the arc or moderate pronation; and 
loss of supination or pronation due to bone fusion, with the 
hand fixed in full pronation, are rated 20 percent disabling.  
Loss of supination or pronation due to bone fusion, with the 
hand fixed in supination or hyperpronation, is rated 30 
percent disabling for the minor side.  Id.

Under Diagnostic Code 5214, ankylosis of the wrist, favorable 
ankylosis in 20 to 30 degrees dorsiflexion is rated 30 
percent disabling for the major wrist and 20 percent 
disabling for the minor wrist.  Ankylosis of the wrist in any 
other position, except favorable, is rated 40 percent 
disabling for the major wrist and 30 percent disabling for 
the minor wrist.  Ankylosis of the wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation, is rated 50 percent disabling for the 
major wrist and 40 percent disabling for the minor wrist.  
Id.   

The Note to Diagnostic Code 5214 provides that extremely 
unfavorable ankylosis will be rated as loss of use of hands 
under Diagnostic Code 5125.  Under Diagnostic Code 5125, loss 
of use of the major hand warrants a 70 percent rating and of 
the minor hand, a 60 percent rating.

Under Diagnostic Code 5215, limitation of motion of the 
wrist, either major or minor, the maximum 10 percent rating 
is assigned when there is limitation of motion of the wrist 
with dorsiflexion (extension) less than 15 degrees or with 
palmar flexion limited in line with the forearm.  Id.

Normal ranges of motion of the elbow and forearm are 0 
degrees to 145 degrees in elbow flexion.  Normal forearm 
supination is from 0 degrees to 80 degrees.  Normal forearm 
pronation is from 0 degrees to 85 degrees.  Normal wrist 
range of motion is from 80 degrees flexion to 70 degrees 
extension, with normal ulnar deviation to 45 degrees and 
normal radial deviation to 20 degrees.  38 C.F.R. § 4.71, 
Plate I.  

At a March 2004 VA examination, only the right and left 
wrists were examined.  The veteran reported pain at 9 out of 
10 on the pain scale in the left wrist and, in his right 
wrist, at 8 out of 10.  He indicated that the pain in each 
wrist will reach 10 out of 10 with use, and that both wrists 
ache at rest.  He also stated that both wrists swell to the 
size of an Easter egg with use and that such flare-ups will 
last for a couple of days.  

Physical examination of the right wrist revealed a 3 X 2 bony 
prominence with underlying soft tissue swelling and 
tenderness to palpation.  In the right wrist, extension and 
flexion were to 35 degrees, ulnar deviation was to 25 
degrees, and radial deviation was to 7 degrees.  Strength in 
the right wrist was 5/5 extension, and 4/5 flexion, ulnar 
deviation, and radial deviation.  Grip strength was noted to 
be quite reduced.

Examination of the left wrist showed some bony prominence in 
the distal ulna and distal radius with tenderness to 
palpation and mild overlying soft tissue swelling.  Range of 
motion of the left wrist was to 15 degrees extension, 20 
degrees flexion, 15 degrees ulnar deviation, and 0 degrees 
radial deviation.  Strength in the left wrist was 5/5 
extension, and 3/5 flexion, ulnar deviation, and radial 
deviation.  Grip strength was decreased.  Pain was indicated 
in all range of motion testing.  Bilateral joint deformity 
secondary to old service-connected wrist fractures with 
superimposed degenerative arthritis and gout was diagnosed. 

At the September 2004 VA examination, the veteran indicated 
that his bilateral wrist and left elbow disabilities had 
gotten worse since his last VA examination, to include more 
swelling and pain in both wrists.  He reported that the pain 
in his left wrist was a constant 9 out of 10 on the pain 
scale and in his right wrist it was 6 out of 10.  Pain in his 
left elbow was reported to be at a 3 when at rest and at a 7 
when in use.   He stated that each disability flares up and 
that such flare-ups last for two hours.  The veteran revealed 
that range of motion and function of the bilateral wrists and 
left elbow were further limited with repetitive use and 
during flare-ups.

Physical examination revealed a noticeable increase in 
swelling in the bilateral wrists.  Pain was noted in both 
wrists on palpation.  Range of motion of the right wrist was 
to 32 degrees extension and 35 degrees flexion with 30 
degrees of ulnar deviation and 20 degrees of radial 
deviation.  In the left wrist, range of motion was to 7 
degrees extension and 12 degrees flexion with 10 degrees of 
both ulnar and radial deviation.  Strength of the right wrist 
was 4/5 with complaints of pain, and in the left wrist, 4/5 
with complaints of severe pain.  X-rays of the left wrist 
showed sclerosis in the navicular bone, irregular joint space 
between the navicular and lunate, fragmentation of the ulnar 
styloid, and superimposed degenerative change over a prior 
fracture of the navicular and lunate.  Right wrist X-rays 
showed fragmentation of the ulnar styloid and irregularity of 
the radial styloid.  The diagnoses were bilateral wrist 
fractures with osteoarthritis.

The left elbow range of motion was limited to 0 degrees 
extension and 122 degrees flexion.  The examiner noted that 
the veteran cannot touch his shoulder by four inches from the 
fingertips to the shoulder with the left elbow, and pain was 
reported with flexion.  Supination and pronation range of 
motion was full, though motion was slightly uncomfortable in 
the left elbow.  Strength was 4/5 with pain.  X-rays revealed 
an ossicle adjacent to the radial head and irregularity of 
the proximal ulna.  Degenerative changes superimposed on some 
traumatic changes were difficult to exclude.  The diagnosis 
was left elbow injury with osteoarthritis.

The veteran has indicated that his bilateral wrist and left 
elbow disabilities interfere with everyday activities, such 
as raking leaves, using a vacuum cleaner, and taking out the 
trash.  He has stated that he experiences pain in the right 
wrist when peeling potatoes and that he can no longer hold a 
coffee cup or newspaper in his left hand.

The Board notes that the veteran suffers not only from 
arthritis of the bilateral wrists, but also carpal tunnel 
syndrome.  The Board finds that there is an inadequate basis 
in the record upon which to dissociate the veteran's 
bilateral wrist arthritis symptoms from the neurological 
symptoms presented by carpal tunnel syndrome.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102 requires 
that reasonable doubt on any issue be resolved in the 
veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition).  Accordingly, 
the Board assumes all symptomatology related to the veteran's 
bilateral wrists to be a result of his osteoarthritis. 

The Board finds that a rating in excess of 10 percent for 
both the veteran's service-connected right wrist and left 
elbow disabilities is not supported by the evidence. 
Specifically, the Board notes that the veteran's right wrist 
range of motion is limited to 32 degrees extension and 35 
degrees flexion at the worst.  Although the veteran 
experiences aching in this wrist at rest and pain and some 
swelling in this wrist after use, the evidence does not 
indicate that swelling, pain, or lack of endurance is to such 
a degree as to result in the equivalent of ankylosis of the 
wrist or loss of use of the right hand.  

As for his left elbow, the Board observes that the veteran 
experiences no limitation of supination or pronation, 
although there is some discomfort noted upon range of motion 
testing.  There is no ankylosis of the elbow, nonunited 
fracture, flail joint, cubitus varus or valgus deformity, or 
nonunion of the radius or ulna present to warrant assignment 
of a rating under any of the diagnostic codes appropriate to 
those symptoms.  Moreover, the veteran's limitation of motion 
of the left elbow to 122 degrees flexion and 0 degrees 
flexion warrants a noncompensable rating under the 
appropriate diagnostic codes.  Hence, a rating in excess of 
the 10 percent under Diagnostic Codes 5003-5215, assigned for 
osteoarthritis of the elbow with limitation of motion 
noncompensable under the relevant diagnostic codes, is not 
warranted. 

However, the Board does find that a rating of 20 percent, 
though no higher, is warranted for his service-connected left 
wrist disability.  In this regard the Board observes that the 
veteran experiences limitation of motion to 7 degrees 
extension and 12 degrees flexion with constant pain at 9 out 
of 10 on the pain scale in the left wrist.  He also complains 
of increased pain and lack of endurance with repetitive use.  
Finally, he indicates that he is prohibited from performing 
such daily activities as holding a coffee cup or newspaper 
with this hand.  Accordingly, although the veteran does not 
have a diagnosis of ankylosis of the wrist, the Board finds 
that the limitation of function he experiences, to include 
motion limited to the range of 7 degrees extension to 12 
degrees flexion along with ulnar and radial deviation limited 
to 10 degrees, as well as swelling and constant pain, is 
similar to that caused by ankylosis of the wrist.  As the 
veteran does have some range of motion of the wrist in all 
directions, the Board determines that the degree of 
limitation is most analogous to favorable ankylosis, and so 
assigns a 20 percent rating evaluation for favorable 
ankylosis of the minor wrist.  Additionally, although there 
are some activities he does not perform with his left wrist, 
there is no evidence to indicate that he has essentially lost 
the use of his left hand.  Consequently, the Board finds that 
neither a rating in excess of 20 percent, assigned for 
unfavorable ankylosis of the minor wrist, nor a rating for 
loss of use of the minor hand is warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, a review of the record fails to 
reveal any functional impairment associated with the 
veteran's bilateral wrist or left elbow disabilities to 
warrant further consideration of alternate rating codes.  

The Board has also considered the statements of the veteran 
and his family and friends with regard to the severity of his 
service-connected bilateral wrist and left elbow 
disabilities.  Laypersons are competent to speak to 
symptomatology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized knowledge are competent to render an 
opinion concerning the severity of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claims of entitlement to ratings in 
excess of 10 percent for service-connected right wrist 
fracture with osteoarthritis and residuals, left elbow 
fracture with post-traumatic osteoarthritis, as well as the 
20 percent rating herein assigned for service-connected left 
wrist limitation of motion.  Ratings in excess of 10 percent 
for the service-connected right wrist and left elbow 
disabilities and in excess of 20 percent for service-
connected left wrist disability are, therefore, denied.

Additionally, referral for extra-schedular consideration has 
been contemplated.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2007).  The Board finds no evidence that the veteran's 
service-connected bilateral wrist and left elbow disabilities 
present such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The objective medical evidence of record shows 
that manifestations of the veteran's service-connected 
disabilities do not result in a marked functional impairment 
in a way or to a degree other than that addressed by VA's 
Rating Schedule.  The schedular rating criteria are designed 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

A rating in excess of 10 percent for service-connected right 
wrist limitation of motion is denied.

A rating of 20 percent, but no greater for left wrist 
limitation of motion is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

A rating in excess of 10 percent for residuals, left elbow 
fracture with post-traumatic osteoarthritis, is denied. 


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


